TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00282-CV


John Weller, Appellant

v.

Alissa G. Weller, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. 03-1826, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant John Weller has filed a motion to dismiss, informing this Court that
he no longer wishes to pursue this appeal.  We grant the motion and dismiss the appeal.  See
Tex. R. App. P. 42.1(a)(1).

  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed on Appellant's Motion

Filed:   September 22, 2009